        Case 3:20-cv-00187-VLB Document 75 Filed 06/14/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT

EQUAL EMPLOYMENT OPPORTUNITY                   )
COMMISSION,                                    ) Civil Action No. 3:20-cv-187 (VLB)
                                               )
            Plaintiff,                         )
                                               )
            v.                                 )
                                               )
YALE NEW HAVEN HOSPITAL, INC.                  )
                                               ) June 14, 2021
            Defendant.                         )
                                               )

     CONSENT MOTION TO CONTINUE DISCOVERY DISPUTE CONFERENCE

      Defendant, Yale New Haven Hospital, Inc. (“YNHH”), by and through its

undersigned counsel, respectfully moves to continue the telephonic hearing to

resolve the issues raised in the parties’ Joint Motion for Discovery Dispute

Conference (Doc. 69) and the EEOC’s Motion to Compel (Doc. 71), currently set for

June 24, 2021 at 2:00 p.m. Both lead Counsel for YNHH, Christopher DeGroff and

Mary Gambardella, have unavoidable, preexisting conflicts on the scheduled

hearing date (and the remainder of that week).

      The undersigned has received opposing counsel’s consent to this motion.

Both parties are available for the hearing on June 30, 2021, July 2, 2021, or another

date convenient for the Court after June 25.


      WHEREFORE, YNHH requests that its motion be granted.

                                      DEFENDANT,
                                      YALE NEW HAVEN HOSPITAL,
Case 3:20-cv-00187-VLB Document 75 Filed 06/14/21 Page 2 of 3




                           By: /s/ Christopher J. DeGroff
                               Christopher J. DeGroff

                                  Christopher J. DeGroff (admitted pro hac
                                  vice)
                                  cdegroff@seyfarth.com
                                  Shana Madigan (admitted pro hac vice)
                                  smadigan@seyfarth.com
                                  SEYFARTH SHAW LLP
                                  233 S. Wacker Drive, Suite 8000
                                  Chicago, IL 60606

                                  Mary A. Gambardella (ct05386)
                                  mgambardella@wiggin.com
                                  Joshua J. Wyatt (ct28916)
                                  jwyatt@wiggin.com
                                  WIGGIN AND DANA LLP
                                  One Century Tower
                                  265 Church Street, 18th Floor
                                  New Haven, Connecticut 06508
                                  Tel: (203) 498-4328
                                  Fax: (203) 789-2889




                              2
        Case 3:20-cv-00187-VLB Document 75 Filed 06/14/21 Page 3 of 3




                             CERTIFICATE OF SERVICE

      This is to certify that on the 14th day of June 2021, a copy of the foregoing

CONSENT MOTION TO CONTINUE DISCOVERY DISPUTE CONFERENCE was filed

electronically. Notice of this filing will be sent by e-mail to all Parties by operation

of the Court’s electronic filing system. Parties may access this filing through the

Court’s CM/ECF System.



                                        _        /s/ Shana Madigan___________
                                                Shana Madigan (admitted pro hac vice)




                                            3
